DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yu et al., U.S. 2021/0319420 A1.

11. A monitoring system, comprising: 
an attendant terminal including a display, (see Yu, ¶ 42)(generating an alert and distribute the alert to a loss-prevention person. The alert may include one or more key images); and 
an image analysis apparatus including:
a first interface, (see Yu, fig. 9 #980) connectable to a camera configured to capture an image of a predetermined area in which registration and payment processes for one or more commodities to be purchased are performed using a checkout apparatus, (see Yu, ¶ 22), and
a processor, (see Yu, ¶ 65) configured to
when the payment process is performed, determine whether an unregistered commodity is present in the area using the image, (see Yu, ¶ 39)(By analyzing the consecutive images, system 100 can track various objects detected in the images. In various embodiments, object tracking technologies are used to determine the type (e.g., regular or irregular) or a subtype (e.g., shoplifting, non-scan, etc. for an irregular type) of an event associated with the tracked object.),
upon determining that an unregistered commodity is present in the area, determine whether a customer is present in the area, (see Yu, ¶ 6)(a customer's hand and a product are tracked in images. The co-location information of the customer's hand and the product are used to determine the type of retail event associated with the product, e.g., regular or irregular. In yet another technical application, the tracked location information of a product is compared with a predetermined area to determine the type of retail event associated with the product.), and
upon determining that the customer is not in the area, output a signal that causes the display of the attendant terminal to display an alert, (see You, ¶ 6, 42-43).

12. The monitoring system according to claim 11, wherein the image analysis apparatus further includes a memory, and the processor is further configured to:
determine whether the customer has entered the area before the registration and payment processes are performed, and upon determining that the customer has entered the area, control the camera to continue to capture the image of the area and store the image in the memory until the customer is determined to be not present in the area, (see Yu, ¶ 43)(For loss prevention or recovery, a key observation is about a person entering a store or a particular area. Conversely, another key observation is about the same person leaving the store or a particular area).

13. The monitoring system according to claim 12, wherein the processor is further configured to, upon determining that the customer is not present in the area, output to the attendant terminal the image continuously captured by the camera after the customer has entered the area, (see Yu, ¶ 43)(To provide additional information for loss prevention or recovery, the system may additionally deliver the image showing the bag detected at the store entrance along with image 240 to the loss prevention person).

14. The monitoring system according to claim 12, wherein the processor is further configured to:
determine whether the checkout apparatus proceeds to the payment process, and upon determining that the checkout apparatus proceeds to the payment process, determine whether an unregistered commodity is present in the area, (see Yu, ¶ 39)(disclosing non-scan event types, i.e. unregistered. (see Applicant’s Specification page 28, discloses that a registration event can be a barcode scan).

15. The monitoring system according to claim 14, wherein the processor is further configured to determine whether the checkout apparatus proceeds to the payment process based on the image captured by the camera, (see Yu, ¶ 22) (camera systems and machine learning models may be used to add products to a virtual shopping cart in the mobile app. Subsequently, the payment module in the mobile app may be used to finalize the retail transaction for the products in the virtual shopping cart).

16. The monitoring system according to claim 11, wherein the attendant terminal is configured to display the alert by flashing the display, (see Yu, ¶ 42).

17. The monitoring system according to claim 11, wherein the area includes a first table disposed adjacent to the checkout apparatus and on which one or more unregistered commodities are placed, (see Yu, ¶ 30)(product manager 170 is configured to recognize products being moved by customers or products being loaded into or unloaded from a shopping cart. In some embodiments, the product recognition process is activated when a product starts moving, e.g., picked up by a hand from a shelf or removed from a shopping cart).

18. The monitoring system according to claim 17, wherein the area further includes a second table disposed adjacent to the checkout apparatus and on which one or more registered commodities are placed, (see Yu, ¶ 30)(product manager 170 is configured to recognize products being moved by customers or products being loaded into or unloaded from a shopping cart. In some embodiments, the product recognition process is activated when a product starts moving, e.g., picked up by a hand from a shelf or removed from a shopping cart).

19. The monitoring system according to claim 18, wherein the area further includes a predetermined position in which a cart storing one or more commodities is placed, (see Yu, ¶ 30)(product manager 170 is configured to recognize products being moved by customers or products being loaded into or unloaded from a shopping cart. In some embodiments, the product recognition process is activated when a product starts moving, e.g., picked up by a hand from a shelf or removed from a shopping cart).

As per claims 1-10 and 20, these claims contain the same or similar features as claims 11-19 rejected above, and therefore the above rejections are applied against the remaining claims herein by reference.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. 2021/0248885 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL S GLASS whose telephone number is (571)272-7285. The examiner can normally be reached weekdays between 10 and 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 571-272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL S GLASS/Primary Examiner, Art Unit 3627